DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

Claim 1:  “fingerprint recognition unit”, “control unit”, “communication unit”, “inductive current generator”.

Claim 2:  “rectifying unit”.

The corresponding disclosed structure in the specification is as follows (PG Publication US 2021/0056285 A1):


    PNG
    media_image1.png
    218
    666
    media_image1.png
    Greyscale

NOTES:

When dependent claim 2 is examined, the “inductive current generator” of claim 1, from which claim 2 depends, will be presumed to NOT invoke 35 USC 112f, because claim 2 further defines this element in terms of one or more structural elements sufficient to perform the recited function.

Claim 3 recites a “coil antenna” which is a structural component, which does not invoke 35 USC 112f. 

The first and second “signal converting circuits” of claim 4 inherit the “circuit” structure of “voltage reducing circuit” and do not invoke 35 USC 112f. 

The “pulse signal converter” and “comparator” of claim 5 inherit the “circuit” structure of “voltage reducing circuit” and do not invoke 35 USC 112f. 

The “constant voltage unit” of claim 8 inherits the “circuit” structure of “voltage reducing circuit” and does not invoke 35 USC 112f. 

The “ripple removing unit” of claim 10 inherits the “circuit” structure of “voltage reducing circuit” and does not invoke 35 USC 112f. 


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

NOTE:  The Federal Circuit has soundly established that generic placeholders for "means", not modified by structure, and defined by function do indeed invoke 112f.  See Richard A. Williamson v. Citrix Online, LLC (Fed. Cir. 2015):
    PNG
    media_image2.png
    350
    1184
    media_image2.png
    Greyscale










Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hutzler et al. (US 2013/0207786 A1) in view of Texas Instruments, “LM2575 1-A Simple Step-Down Switching Voltage Regulator”, SLVS569F –JANUARY 2005–REVISED AUGUST 2015, pp. 1-16, addendum pages 1-3. 

Regarding claim 1, Hutzler discloses, except for elements highlighted in italicized bold below:

A fingerprint recognition card (figure 1b:


    PNG
    media_image3.png
    470
    1073
    media_image3.png
    Greyscale


) comprising: 

a fingerprint recognition unit configured to detect a fingerprint of a user (


    PNG
    media_image4.png
    407
    484
    media_image4.png
    Greyscale

figure 6:


    PNG
    media_image5.png
    243
    363
    media_image5.png
    Greyscale




    PNG
    media_image6.png
    214
    469
    media_image6.png
    Greyscale

); 

a control unit configured to perform registration authentication for the detected fingerprint of the user (registration is depicted at figure 4, and authentication is depicted at figure 6, numeral 114; see:


    PNG
    media_image7.png
    398
    745
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    719
    743
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    235
    460
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    115
    463
    media_image10.png
    Greyscale

 ); 

a communication unit configured to perform tagging to an external reader depending on the registration authentication of the control unit (


    PNG
    media_image11.png
    451
    687
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    214
    466
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    176
    467
    media_image13.png
    Greyscale

);

and an inductive current generator configured to generate an inductive current in response to approaching the external reader ( 

    PNG
    media_image14.png
    431
    563
    media_image14.png
    Greyscale



    PNG
    media_image15.png
    739
    796
    media_image15.png
    Greyscale



    PNG
    media_image16.png
    232
    473
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    212
    463
    media_image17.png
    Greyscale

), 

wherein the inductive current generator is configured to: generate the inductive current when a distance to the external reader is within a predetermined distance (

    PNG
    media_image18.png
    101
    479
    media_image18.png
    Greyscale

); 



    PNG
    media_image19.png
    674
    812
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    278
    461
    media_image20.png
    Greyscale

); 

generate an output voltage by reducing an input voltage generated from the converted DC (the voltage regulator generates the output voltage; see:


    PNG
    media_image21.png
    736
    818
    media_image21.png
    Greyscale



    PNG
    media_image22.png
    279
    469
    media_image22.png
    Greyscale

); 

and supply the output voltage, which is generated by reducing the input voltage, to the fingerprint recognition unit, the control unit, and the communication unit (


    PNG
    media_image22.png
    279
    469
    media_image22.png
    Greyscale



    PNG
    media_image23.png
    377
    724
    media_image23.png
    Greyscale

). 

	While Hutzler teaches a voltage regulator at figure 2, numeral 60, and while voltage regulators inherently reduce an input voltage to an output voltage as part of their regulation operation, because the reference does not expressly teach this, “generate an output voltage by reducing an input voltage generated from the converted DC” will be considered to be a difference not taught for purpose of this rejection. 

Texas Instruments teaches a “switching regulation” for regulating an input DC voltage to produce a reduced, but regulated output DC voltage (


    PNG
    media_image24.png
    82
    565
    media_image24.png
    Greyscale



    PNG
    media_image25.png
    394
    633
    media_image25.png
    Greyscale


    PNG
    media_image26.png
    114
    381
    media_image26.png
    Greyscale



    PNG
    media_image27.png
    133
    847
    media_image27.png
    Greyscale




    PNG
    media_image28.png
    265
    600
    media_image28.png
    Greyscale

	From the above, one of ordinary skill in the art would understand that the LM2575 is a “step-down” regulator, and the input voltage must be higher than the output voltage in order for the voltage regulator to function properly as designed, particularly from the following:


    PNG
    media_image27.png
    133
    847
    media_image27.png
    Greyscale


). 

It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to utilize, as the unspecified voltage required by Hutzler (figure 2, numeral 60), a “step-down switching” type voltage regulator as taught be Texas Instruments (not necessarily the exact model, but the same type, operating on the same principles), with motivation coming directly from Texas Instruments as follows:

    PNG
    media_image29.png
    431
    384
    media_image29.png
    Greyscale


Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Hutzler, while the teaching of Texas Instruments continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result described in the previous paragraph above.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  



Regarding claim 12, the fingerprint recognition card of claim 1, wherein the control unit is configured to: determine whether the detected fingerprint is a registered fingerprint when the fingerprint is detected from the fingerprint recognition unit; and control the communication unit to perform tagging to the external reader, when the detected fingerprint is the registered fingerprint (Hutzler:


    PNG
    media_image30.png
    311
    709
    media_image30.png
    Greyscale



    PNG
    media_image31.png
    428
    469
    media_image31.png
    Greyscale


    PNG
    media_image32.png
    256
    469
    media_image32.png
    Greyscale

).



Regarding claim 2, the fingerprint recognition card of claim 1, wherein the inductive current generator includes: 

a coil antenna unit configured to generate the inductive current in response to approaching the external reader (Hutzler:

    PNG
    media_image33.png
    757
    871
    media_image33.png
    Greyscale





a rectifying unit configured to convert the generated inductive current from an alternating current (AC) to the DC (Hutzler:


    PNG
    media_image34.png
    757
    871
    media_image34.png
    Greyscale






a voltage reducing circuit unit configured to reduce the input voltage generated from the converted DC, and output the reduced voltage (Hutzler as modified by Texas Instruments per the claim 1 rejection above:

[AltContent: textbox (As modified by Texas Instruments in the claim 1 rejection above)]
    PNG
    media_image35.png
    757
    871
    media_image35.png
    Greyscale

). 

Regarding claim 3, wherein the coil antenna unit includes a coil wound around an outermost edge of a card surface along the outermost edge (Hutzler figure 1b:  the coil antenna 16 is wound around the left outermost edge as depicted:

    PNG
    media_image36.png
    532
    1038
    media_image36.png
    Greyscale

).

Regarding claim 4, the fingerprint recognition card of claim 2, wherein the voltage reducing circuit unit includes (i.e., the voltage regulator of Hutzler as modified by Texas Instruments per the claim 1 rejection above): a first signal converting unit and a second signal converting unit, wherein the first signal converting unit is configured to: convert an input signal, which is input to a first input stage of the first signal converting unit, to a pulse signal to output the pulse signal (Texas Instruments:





    PNG
    media_image37.png
    503
    788
    media_image37.png
    Greyscale


 )

; and maintain an amplitude of a first output signal, which is converted as the pulse signal, based on a feedback signal which is output from the second signal converting unit and input to a second input stage of the first signal converting unit ( 

    PNG
    media_image38.png
    503
    788
    media_image38.png
    Greyscale

), and 

wherein the second signal converting unit is configured to: receive the converted pulse signal from the first signal converting unit, convert the converted pulse signal to a smoothing signal, and output the converted smoothing signal (


    PNG
    media_image39.png
    503
    788
    media_image39.png
    Greyscale


 ); 

and feed back the feedback signal to the second input stage of the first signal converting unit, the feedback signal being a second output signal, the second output signal being the converted smoothing signal (

    PNG
    media_image40.png
    503
    788
    media_image40.png
    Greyscale

). 

Regarding claim 5, the fingerprint recognition card of claim 4, wherein the first signal converting unit includes: a pulse signal converter configured to convert the input signal, which is input to the first input stage, to the pulse signal, and to output the converted pulse signal to an output stage; and a comparator configured to compare the feedback signal input to the second input stage with the input signal and to maintain the amplitude of the first output signal which is output to the output stage (Texas Instruments:


    PNG
    media_image41.png
    503
    788
    media_image41.png
    Greyscale

 ). 

Regarding claim 6, the fingerprint recognition card of claim 5, wherein the second signal converting unit includes: an inductor having one side connected to the output stage of the first signal converting unit and an opposite side connected to the second input stage of the first signal converting unit; and a capacitor having one side connected to the opposite side of the inductor and an opposite side which is grounded (Texas Instruments:


    PNG
    media_image39.png
    503
    788
    media_image39.png
    Greyscale


 ). 

Regarding claim 7, the fingerprint recognition card of claim 6, wherein the voltage reducing circuit unit is configured to: supply the output voltage, which is generated by reducing the input voltage, to the fingerprint recognition unit and the control unit, such that a current value equal to or greater than a maximum current consumption of the fingerprint recognition unit and the control unit is supplied to the fingerprint recognition unit and the control unit (as taught by applicant’s own specification, this feature is an inherent properly of reducing the DC voltage by the voltage regulator; therefore, Hutzler as modified by Texas Instruments above inherently meets this claimed requirement as well because the Texas Instruments voltage regulator drops/reduces the DC voltage as described in the claim 1 rejection). 

claim 8, the fingerprint recognition card of claim 7, wherein the voltage reducing circuit unit further includes: a constant voltage unit configured to maintain the input signal, which is input to the first input stage of the first signal converting unit, to have a constant voltage (

    PNG
    media_image42.png
    674
    1142
    media_image42.png
    Greyscale


). 

Regarding claim 9, the fingerprint recognition card of claim 8, wherein the constant voltage unit includes: a zener diode having one side connected to the first input stage of the first signal converting unit and an opposite side which is grounded; and an input capacitor having one side, which is connected to a node, which is interposed between the first input stage of the first signal converting unit and the one side of the zener diode, and an opposite side which is grounded, and wherein the zener diode and the input capacitor are parallel-connected to each other, between the first input stage and a ground (


    PNG
    media_image43.png
    674
    1142
    media_image43.png
    Greyscale


 ). 

Regarding claim 10, the fingerprint recognition card of claim 7, wherein the voltage reducing circuit unit further includes: a ripple removing unit connected to an output stage of the second signal converting unit to remove a ripple of the second output signal which is output from the second signal converting unit ( 

    PNG
    media_image44.png
    674
    1142
    media_image44.png
    Greyscale

). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hutzler et al. (US 2013/0207786 A1) in view of Texas Instruments, “LM2575 1-A Simple Step-Down Switching Voltage Regulator”, SLVS569F –JANUARY 2005–REVISED AUGUST 2015, pp. 1-16, addendum pages 1-3, as applied to claim 10, and further in view of Texas Instruments, “Reducing Output Ripple and Noise with the TPS84259”, November 2012, pages 1-7.

Regarding claim 11, the Hutzler/Texas Instruments combination as applied to claim 10 teaches an inductor for ripple reduction (Texas Instruments:



    PNG
    media_image44.png
    674
    1142
    media_image44.png
    Greyscale

 ), but does not teach “wherein the ripple removing unit includes a ferrite bead”.

	Texas Instruments (“Reducing Output Ripple and Noise with the TPS84259” / referred to below as Texas Instruments “Reducing”), teaches a ripple reduction filter similar to the above, substituting a ferrite bead in place of the inductor (


    PNG
    media_image45.png
    860
    1167
    media_image45.png
    Greyscale

).


It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to substitute, for the Pi/inductor filter taught by the Hutzler/Texas Instruments combination as applied to claim 10, the Pi/ferrite bead filter of Texas Instruments “Reducing”, with motivation coming from Texas Instruments “Reducing”:


    PNG
    media_image46.png
    106
    833
    media_image46.png
    Greyscale


Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Hutzler/Texas Instruments combination as applied to claim 10, while the teaching of Texas Instruments “Reducing” continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result described in the previous paragraph above.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WERNER whose telephone number is (571)272-7401.  The examiner can normally be reached on M-F, 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Urban can be reached on 571-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



BRIAN P. WERNER
Primary Examiner
Art Unit 2665



/Brian Werner/Primary Examiner, Art Unit 2665